Exhibit 10.4

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is dated as of December 13, 2017, by
and between SUTTONPARK SERVICING LLC, a Delaware limited liability company (“SP
Servicing”) and ASTA FUNDING, INC., a Delaware corporation (“Secured Party”).

 

BACKGROUND

 

Pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of December 13, 2017, by and between CBC Holdings LLC
(“CBC Holdings”) and the Secured Party, CBC Holdings purchased from Secured
Party, and Secured Party sold to CBC Holdings, all of the issued and outstanding
equity capital (the “Interest”) of CBC Settlement Funding, LLC (the “Company”).

 

Pursuant to the Purchase Agreement, (a) CBC Holdings executed a Promissory Note
(the “Promissory Note”), in the principal amount of $5,750,000.00 in favor of
Secured Party in partial payment of the Purchase Price (as defined in the
Purchase Agreement) for the Interest, and (b) CBC Holdings agreed to secure, or
cause to be secured, the obligations of CBC Holdings under the Promissory Note
by the granting of a security interest by SP Servicing in the Collateral (as
defined below) to Secured Party as of the Collateral Date (as defined below).

 

Capitalized terms shall have the meanings ascribed to them in Section 1 of this
Agreement or in the relevant Section of this Agreement or in revised Article 9
of the Uniform Commercial Code as enacted in the State of New York and in effect
on the date hereof (the “Uniform Commercial Code” or “UCC”), as applicable,
unless the context requires otherwise.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.          Definitions.

 

“Action” – means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, prosecution,
assessment or reassessment, litigation, citation, summons or subpoena of any
nature, civil, criminal, administrative, regulatory or otherwise, whether at law
or in equity, including any appeal or application for review.

 

“Affiliate” – means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

“Business Day” – means a day other than a Saturday, Sunday or other day on which
commercial banks located in New York City, New York or the State of Delaware are
authorized or required by Law to close for business.

 

“Collateral” – is defined in Section 2 hereof.

 

“Collateral Date” – the date upon which the security interest in the Collateral
previously granted by SP Servicing shall have terminated, which shall be no
later than January 15, 2018.

 

“Governmental Entity” – means any United States federal, state, local or any
foreign, supranational, quasi-national or non-U.S. government political
subdivision, governmental, regulatory or administrative authority,
instrumentality, agency body or commission, including the U.S. Securities and
Exchange Commission, self-regulatory organization, state attorney general or
state agency, any foreign jurisdiction authority or any arbitrator, court,
tribunal or judicial or arbitral body of competent jurisdiction.

 

“Governmental Order” – means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.

 

“Knowledge” – or any other similar knowledge qualification of a Person, means
actual or constructive knowledge, after reasonable inquiry and investigation, of
such Person (or if such Person is not an individual, the actual knowledge of any
manager, director or officer of such Person).

 

“Law” – means any statute, law, ordinance, rule, regulation code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Entity.

 

“Person” – means an individual, a corporation, a partnership, a joint venture, a
limited liability company, an unincorporated organization, trust, association, a
Governmental Entity, or any other entity or body.

 

“Secured Obligations” – is defined in Section 3 hereof.

 

“Servicing Agreement” – is defined in Section 2 hereof.

 

“Servicing Fees” – is defined in Section 2 hereof.

 

2.     Security Interest. As security for the Secured Obligations (as defined in
Section 3 hereof), SP Servicing hereby grants to Secured Party, effective as of
the Collateral Date, a first priority security interest in and lien on all of SP
Servicing’s rights to, and to receive, under the Sale and Servicing Agreement
(as amended, the “Servicing Agreement”), dated as of February 16, 2017, among
SuttonPark Structured Settlements 2017-1 LLC, SP Servicing, SuttonPark Capital
LLC, Portfolio Financial Servicing Company, and Wells Fargo Bank, National
Association, all Servicing Fees (as defined in the Servicing Agreement) and all
proceeds thereof (hereafter, the “Collateral”). A true and correct copy of a
schedule of the pledged Servicing Fees is attached hereto as Exhibit A.

 

2

--------------------------------------------------------------------------------

 

 

3.     Secured Obligations. The security interest granted herein shall secure
the obligations of CBC Holdings under the Promissory Note (collectively, the
“Secured Obligations”).

 

4.     Warranties and Representations of SP Servicing. SP Servicing warrants and
represents to Secured Party, on the date hereof or as of the date set forth
below, as applicable, as follows (which representations and warranties shall
survive such date and shall be continuing warranties and representations
commencing with such date and continuing for as long as any Secured Obligations
remain outstanding):

 

(a)     SP Servicing is a limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Delaware. SP
Servicing has full limited liability company power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by SP Servicing of
this Agreement, the performance by SP Servicing of its obligations hereunder and
the consummation by SP Servicing of the transactions contemplated hereby have
been duly authorized by all requisite limited liability company action on the
part of SP Servicing. This Agreement has been duly executed and delivered by SP
Servicing, and (assuming due authorization, execution and delivery by the
Secured Party) this Agreement constitutes legal, valid and binding obligations
of SP Servicing enforceable against SP Servicing in accordance with its terms.
SP Servicing is the sole Servicer authorized to receive the pledged Servicing
Fees and SP Servicer agrees that, other than as contemplated by this Agreement,
it shall not pledge, assign, transfer or hypothecate the pledged Servicing Fees,
or any portion thereof, either directly or indirectly, without Secured Party’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(b)     The execution, delivery and performance by SP Servicing of this
Agreement, and the consummation of the transactions contemplated hereby,
including without limitation the grant by SP Servicing of the security interests
granted hereby, except for the filing of financing statements, do not and will
not: (A) conflict with or result in a violation or breach of, or default under,
any provision of the certificate of formation or operating agreement of SP
Servicing; (B) conflict with or result in a material violation or breach of any
provision of any Law or Governmental Order applicable to SP Servicing; or (C)
require the consent, notice or other action by any Person under, conflict with,
result in a material violation or breach of, constitute a default or an event
that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any material contract to which SP
Servicing is a party or by which SP Servicing is bound (other than any actions
taken to release the existing lien on the Collateral, which actions will be
taken on or prior to the Collateral Date).

 

(c)     There are no Actions pending or, to SP Servicing’s Knowledge, threatened
against SP Servicing or any Affiliate of SP Servicing, which, if adversely
determined, would reasonably be expected to have an adverse effect on the
ability of SP Servicing to consummate the transactions contemplated by this
Agreement.

 

3

--------------------------------------------------------------------------------

 

 

(d)     SP Servicing is not subject to any Governmental Order, which has had, or
which would reasonably be expected to have, a material adverse effect on SP
Servicing’s ability to consummate the transactions contemplated by this
Agreement.

 

(e)     The Collateral is lawfully owned by SP Servicing, and as of the
Collateral Date will be free and clear of any and all liens, encumbrances and
security interests (other than those arising hereunder), and SP Servicing will
warrant and defend title to the same against the claims and demands of all
persons.

 

(f)     As of the Collateral Date, this Security Agreement creates a valid and
continuing security interest (as defined in UCC Section 1-201) in favor of the
Secured Party in the Collateral, which security interest is prior to all other
liens or encumbrances, and is enforceable as such as against creditors of SP
Servicing. Upon the filing of the UCC financing statements described in Section
5(h) below, the Secured Party shall have a first priority perfected security
interest in the Collateral and, with respect to any such proceeds, as limited to
the extent set forth in Section 9-315 of the UCC as in effect in the applicable
jurisdiction. As of the Collateral Date, other than the security interest
granted to the Secured Party pursuant to this Security Agreement, SP Servicing
has not pledged, assigned, sold or granted a security interest in, or otherwise
conveyed any of the Collateral.

 

5.     Affirmative Covenants of SP Servicing.

 

(a)     SP Servicing shall promptly notify and provide Secured Party with a
complete description of the conduct of business under any names other than those
set forth herein, which would affect the financing statements filed by Secured
Party.

 

(b)     Commencing with the Collateral Date, SP Servicing shall continuously
take all steps that are reasonably necessary or prudent to protect the security
interests of Secured Party in or perfect the liens of Secured Party on the
Collateral.

 

(c)     SP Servicing shall defend the Collateral against the claims and demands
of all persons arising through SP Servicing.

 

(d)     Commencing with the Collateral Date, if reasonably requested by Secured
Party from time to time, SP Servicing shall deliver and pledge to Secured Party,
endorsed or accompanied by instruments of assignment or transfer satisfactory to
Secured Party, any instruments, documents and chattel paper which Secured Party
may specify, as and when reasonably requested by Secured Party, with respect to
the Collateral.

 

(e)     SP Servicing shall comply, in all material respects, with all
governmental regulations applicable to the Collateral or any part thereof or to
the operation of SP Servicing’s business; provided, however, that SP Servicing
may contest any governmental regulation in any reasonable manner which shall
not, in the reasonable opinion of the SP Servicing, materially adversely affect
Secured Party’s rights or the priority of its security interest in the
Collateral.

 

(f)     SP Servicing shall pay promptly, when due, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of its
income or profits therefrom, except that no such charge need be paid if (i) the
validity thereof is being contested in good faith by appropriate proceedings,
(ii) such proceedings do not involve any danger of the forfeiture or loss of any
of the Collateral or any interest therein; and (iii) such charge is adequately
reserved against in accordance with U.S. generally accepted accounting
principles.

 

4

--------------------------------------------------------------------------------

 

 

(g)     Commencing with the Collateral Date, SP Servicing shall advise Secured
Party promptly after acquiring Knowledge thereof, in reasonable detail, (i) of
any lien, security interest, encumbrance or claim made or asserted against any
of the Collateral (other than the lien and security interest of Secured Party
created hereunder), (ii) of any material change or substantial loss in the
composition of the Collateral other than in the ordinary course of business, and
(iii) of the occurrence of any other material adverse effect on the value,
enforceability or collectability of the Collateral or on the security interests
created hereunder.

 

(h)     Commencing with the Collateral Date, SP Servicing shall give, execute,
deliver and file or record in the proper governmental offices, any instrument,
paper or document including, but not limited to, one or more financing
statements under the Uniform Commercial Code, satisfactory to Secured Party, or
take any action which Secured Party may deem reasonably necessary or desirable
in order to create, preserve, perfect, extend, continue, modify, terminate or
otherwise effect any security interest or lien granted pursuant hereto, or to
enable or facilitate Secured Party’s exercise or enforcement of any of its
rights hereunder.

 

(i)     Following the occurrence and during the continuance of an Event of
Default, SP Servicing shall pay, or reimburse Secured Party, in the amount of
all reasonable expenses (including reasonable fees and expenses of attorneys,
experts and agents) incurred in connection with the enforcement of any of its
rights or interests hereunder, the enforcement of any provisions hereof or the
preservation, collection, disposition or enforcement of any of the Collateral
(all such expenses shall be treated as Secured Obligations hereunder).

 

(j)     SP Servicing covenants with Secured Party as follows: (i) without
providing at least thirty (30) days prior written notice to Secured Party, SP
Servicing will not change its name, its principal place of business or, if more
than one, its chief executive office, and (ii) SP Servicing will not change its
type of organization or jurisdiction of organization or the State where it is
located without providing at least thirty (30) days prior written notice to
Secured Party.

 

(k)     SP Servicing shall advise Secured Party promptly, but in any event
within five (5) Business Days, after SP Servicing has knowledge of any event or
condition that constitutes an Event of Default hereunder, together with a
statement of the curative action that SP Servicing proposes to take with respect
thereto.

 

(l)     SP Servicing shall advise Secured Party promptly, but in any event
within five (5) Business Days, after SP Servicing has knowledge of any event or
condition that constitutes a servicer termination event or other event under the
Servicing Agreement that would permit any party to such agreement to replace SP
Servicing as servicer thereunder, together with a statement of the curative
action that SP Servicing proposes to take with respect thereto.

 

5

--------------------------------------------------------------------------------

 

 

(m)     SP Servicing shall preserve its existence and its rights to receive the
pledged Servicing Fees in all respects.

 

(n)     Servicer shall not merge, consolidate or transfer a material portion of
its ownership interests or assets, without Secured Party’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

6.     Negative Covenants of SP Servicing. Without the prior written consent of
Secured Party, commencing with the Collateral Date, SP Servicing shall not:

 

(a)     Allow or permit any other security interest or lien to attach to any of
the Collateral.

 

(b)     File, or authorize or permit to be filed, in any jurisdiction any
financing statement relating to any of the Collateral unless Secured Party is
named as sole secured party.

 

(c)     Permit any of the Collateral to be levied upon under any legal process.

 

(d)     Permit anything to be done that may materially impair the security
interest in the Collateral intended to be afforded hereby.

 

(e)     Make any sales or assignments of any of the Collateral, or grant any
other security interest in any of the Collateral.

 

7.     Events of Default. SP Servicing shall be in default under this Agreement
upon the occurrence of an Event of Default. “Event of Default” shall mean:

 

(a)     default in payment or performance under any of the Secured Obligations,
and such default shall continue for five (5) Business Days;

 

(b)     an Event of Default (as defined in the Promissory Note) that has
occurred and is continuing; and

 

(c)     default in the due performance or observance of any material covenant or
provision of this Agreement and such default shall continue for a period of 30
days after knowledge thereof by SP Servicing or after the date on which written
notice of such default, requiring the same to be remedied, shall have been given
to SP Servicing by Secured Party.

 

8.     Rights of Secured Party on Default. Upon the occurrence of any Event of
Default, Secured Party may declare all of the Secured Obligations to be
immediately due and payable and shall then have the remedies of a secured party
under the Uniform Commercial Code or under any other applicable law, including,
without limitation, the right to take assignment or possession of the
Collateral. SP Servicing shall, at the request and option of Secured Party,
notify account debtors and other persons or payors obligated on any of the
Collateral of the security interest of Secured Party in any account, chattel
paper, general intangible, payment intangible, instrument or other Collateral
and that payment thereof is to be made directly to Secured Party or to any
financial institution designated by Secured Party as Secured Party’s agent
therefor, and Secured Party may itself without notice to or demand upon SP
Servicing, so notify account debtors and other persons and payors obligated on
the Collateral. After the making of such a request or the giving of any such
notification, SP Servicing shall hold any proceeds of collection of accounts,
chattel paper, general intangibles, payment intangibles, instruments and other
Collateral received by SP Servicing as trustee for Secured Party and shall turn
the same over to Secured Party in the identical form received, together with any
necessary endorsements or assignments. After deducting all costs and expenses
(including reasonable legal costs and attorneys’ fees), Secured Party shall
apply the proceeds of collection of accounts, chattel paper, general
intangibles, payment intangibles, instruments and other Collateral received by
Secured Party to the Secured Obligations in such order of priority as is
provided for in the Promissory Note, such proceeds to be immediately credited
after final payment in cash or other immediately available and irrevocable funds
of the items giving rise to them. In the event the proceeds of any assignment,
collection and/or other disposition of the Collateral hereunder are insufficient
to pay all of the Secured Obligations in full, SP Servicing will be liable for
the deficiency.

 

6

--------------------------------------------------------------------------------

 

 

9.     Rights of Secured Party to Sell Collateral. SP Servicing agrees that
notice received at least ten (10) calendar days before the time of any intended
public sale, or the time after which any private sale or other disposition of
Collateral is to be made, shall be deemed to be reasonable notice of such sale
or other disposition. At any sale or disposition of Collateral, Secured Party
may (to the extent permitted by applicable law) purchase all or any part thereof
free from any right of redemption by SP Servicing which right is hereby waived
and released.

 

10.     Power of Attorney.

 

(a)     As of the Collateral Date, SP Servicing hereby appoints Secured Party as
its lawful attorney-in-fact to do, after the occurrence and during the
continuance of an Event of Default, at Secured Party’s option, and at SP
Servicing’s expense and liability, all acts and things which Secured Party may
deem necessary or desirable to effectuate its rights under this Security
Agreement, including without limitation: (i) file financing statements and
otherwise perfect any security interest granted hereby, and (ii) in SP
Servicing’s or Secured Party’s name, to demand, collect, receive, and receipt
for, compound, compromise, settle and give acquittance for, and prosecute and
discontinue or dismiss, with or without prejudice, any suit or proceeding
respecting any of the Collateral.

 

(b)     To the extent permitted by law, SP Servicing hereby ratifies all that
said attorneys shall lawfully do or cause to be done by virtue hereof. This
power of attorney is a power coupled with an interest and is irrevocable and
shall be terminated upon termination of this Agreement.

 

(c)     SP Servicing agrees that in the event of a default, it will immediately
grant Secured Party complete access to and full control over all bank accounts
into which the Servicing Fees are deposited.

 

(d)     The powers conferred on Secured Party hereunder are solely to protect
its interests in the Collateral and shall not impose any duty upon it to
exercise any such powers. Secured Party shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers and
neither it nor any of its officers, directors, employees or agents shall be
responsible to SP Servicing for any act or failure to act, except for Secured
Party’s own gross negligence or willful misconduct.

 

7

--------------------------------------------------------------------------------

 

 

11.     Authorization to File Financing Statements. As of the Collateral Date,
SP Servicing hereby irrevocably authorizes Secured Party at any time and from
time to time to file in any UCC jurisdiction any initial financing statements
and amendments thereto that (a) accurately describe the Collateral, and (b)
contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether SP
Servicing is an organization, the type of organization and any organization
identification number issued to SP Servicing. SP Servicing agrees to furnish any
such information to Secured Party promptly upon request. SP Servicing also
ratifies authorization for Secured Party to have filed in any Uniform Commercial
Code jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

 

12.     Waiver, etc. SP Servicing hereby waives presentment, demand, notice,
protest and, except as is otherwise provided herein, all other demands and
notices in connection with this Agreement or the enforcement of Secured Party’s
rights hereunder or in connection with any Secured Obligations or any
Collateral; consent to and waive notice of the granting of renewals, extensions
of time for payment or other indulgences to SP Servicing, or substitution,
release or surrender of any Collateral, the addition or release of persons
primarily or secondarily liable on any Secured Obligation or on any Collateral,
the acceptance of partial payments on any Secured Obligation or on any
Collateral and/or the settlement or compromise thereof. No delay or omission on
the part of Secured Party in exercising any right hereunder shall operate as a
waiver of such right or of any other right hereunder. Any waiver of any such
right on any one occasion shall not be construed as a bar to or waiver of any
such right on any such future occasion.

 

13.     Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

14.     Termination; etc. This Agreement and the security interest in the
Collateral created hereby shall be terminated when all of the Secured
Obligations have been fully and finally paid and performed.

 

15.     Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile or email, with confirmation of receipt (electronic or
otherwise), if sent prior to 5:00 p.m. Eastern Standard Time, or if sent later,
then on the next Business Day, or (d) on the fifth Business Day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications, to be valid, must be addressed as follows:

 

8

--------------------------------------------------------------------------------

 

 

If to SP Servicing, to:

 

SuttonPark Servicing LLC

600 Brickell Avenue, 19th Floor

Miami, Florida 33131

Attn:          Steven W. Pasko

Email:        [     ]

Facsimile:  [     ]

 

With copies to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention:     Peter Halasz
E-mail:         peter.halasz@srz.com
Facsimile:    (212) 593-5955

 

If to Secured Party, to:

 

CBC Settlement Funding, LLC
c/o Asta Funding, Inc.
210 Sylvan Avenue
Englewood Cliff, New Jersey 07632
Attn:         Gary Stern
Email:       [    ]

Facsimile: [    ]

 

With a required copy (which shall not constitute notice) to:

 

Edward Stone Law, P.C.
175 West Putnam Avenue, 2nd Floor

Greenwich, Connecticut 06830
Attn:           Eddie Stone
Email:        eddie@edwardstonelaw.com

Facsimile: (203) 348-8477

 

16.     Miscellaneous.

 

(a)     Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective. No failure or delay by any
party hereto in exercising any right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

9

--------------------------------------------------------------------------------

 

 

(b)     Any provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(c)     All of the terms and provisions of this Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and permitted assigns.

 

(d)     This Agreement and all matters arising out of or in any way related to
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York (including Section 5-1401 of the General Obligations Law
but otherwise without regard to conflict of law provisions).

 

(e)     ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA IN THE SOUTHERN DISTRICT OF NEW
YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, SP Servicing and Secured Party have executed this Agreement
by their duly authorized as of the date first above written.

 

 

SUTTONPARK SERVICING LLC

         

By: SuttonPark Capital LLC, its Sole Member

         

By:

/s/ Steven W. Pasko

 

Name:

Steven W. Pasko

 

Title:

Chief Executive Officer of the Sole Member

             

By:

/s/ Paul Kosinski

 

Name:

Paul Kosinski

 

Title:

Chief Financial Officer and Chief Operating Officer of the Sole Member

       

ASTA FUNDING, INC.

         

By:

/s/ Gary Stern

 

Name:

Gary Stern

 

Title:

Chief Executive Officer

 

 

[Signature Page to Security Agreement]